DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the references fail to teach, disclose, or suggest, either alone or in combination, an interlock mechanism including an interlock device and a second shaft, the second shaft including a first end connected to the interlock mechanism and a second end that is engaged to the cam assembly with the door closed, wherein rotation of the operating handle rotates the first shaft to turn the electrical device on or off and also rotates the cam assembly which rotates the second shaft to displace the interlock device for engagement or disengagement with a busway structure and in combination with the rest of the limitations of the claim.
Regarding Claim 9, the references fail to teach, disclose, or suggest, either alone or in combination, an interlock mechanism including an interlock device and a second shaft, the second shaft including a first end connected to the interlock device and a second end that is engaged to the cam assembly with the door closed, wherein rotation of the cam assembly upon rotation of the first shaft rotates the second shaft to displace the interlock device for engagement or disengagement with a busway structure and in combination with the rest of the limitations of the claim.
Regarding Claim 18, the references fail to teach, disclose, or suggest, either alone or in combination, an interlock mechanism for selectively engaging the enclosure to a busway structure; and a cam assembly on the door that is connected to the interlock mechanism via a second shaft, wherein the cam assembly is operable upon rotation of the first shaft via the operating handle to rotate the second shaft and displace the interlock mechanism to engage or disengage the busway structure and in combination with the rest of the limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 06/02/20222 have been fully considered and are persuasive.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        
/EDWIN A. LEON/Primary Examiner, Art Unit 2833